DETAILED ACTION
The instant application having Application No. 17/101,935 filed on 11/23/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on May 9, 2018 (KR10-2018-0053204).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on November 23, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 11/23/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich USPGPub 20010033402 A1 (hereafter Popovich) in view of Kaiser USPGPub 20130182239 (hereafter Kaiser).
	Regarding claim 1, Popovich teaches “A beam steering method (see steps below) comprising: 
making first reference light (any one of 50R, 50B, or 50G, in Fig. 5B, paragraphs 31-32), having a first characteristic (e.g. angle and wavelength), incident on a hologram recording medium (substrate layer 32 made of a material for recording holograms) on which signal light is holographically recorded (Fig. 2B), wherein the signal light comprises first signal light (one of 40G, 40B, 40R) having first steering information (angle) and recorded using the first reference light (one of 42G, 42B, 42R, see paragraph 32 for similarity between 42 and 50) and second signal light (a second one of 40G, 40B, and 40R) having second steering information (angle thereof), different from the first steering information (see different angles in Figs. 2B and 5B and description in paragraph 30) and recorded using a second reference light (corresponding one of 42G, 42B, 42R); 
wherein the making the first reference light incident on the hologram recording medium causes outputting the first signal light to an external environment (see Fig. 5B) at a divergence angle corresponding to the first characteristic of the first reference light (see how the divergence angles of 52R, 52B and 52G in Fig. 5B correspond to the divergence angles of 40R, 40B and 40G in Fig. 2B, see also paragraph 30).” 
However, Popovich is silent regarding “obtaining information about an object existing in the external environment using the output first signal light.”
Popovich and Kaiser are related as using steered actuatable holograms.
Kaiser teaches “obtaining information about an object existing in the external environment using the output first signal light (paragraph 7: “A lidar imager for acquiring a range image of a scene comprises a light source (typically a laser) for emitting a light beam, a scanning device for scanning the light beam across the scene and a light sensor for receiving light reflected from the scene. According to the invention, the scanning device comprises a spatial light modulator (SLM) configured to display holograms that deflect the light beam into different directions within the scene to be imaged.” thus a beam deflected by a hologram is used to obtain range information from a scene).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hologram of Popovich to steer the beam of a range finding apparatus in order to obtain a range image of a scene as taught by Kaiser paragraph 7, and moreover to do so without mechanically moving parts as taught by Kaiser paragraph 7.
Regarding claim 2, the Popovich-Kaiser combination teaches the beam steering method of claim 1, and Popovich further teaches “wherein an output direction of the first signal light varies according to the first characteristic of the first reference light (see how the divergence angles of 52R, 52B and 52G in Fig. 5B correspond to the divergence angles of 40R, 40B and 40G in Fig. 2B).”
Regarding claim 3, the Popovich-Kaiser combination teaches the method of claim 1, and Popovich further teaches “making the second reference light, having a second characteristic different from the first characteristic, incident on the hologram recording medium, thereby outputting the second signal light (Fig. 5B paragraph 31 “Diffraction of incident lights 50R, 50B, and 50G may occur concurrently if ESHOE 30 concurrently receives incident lights 50R, 50B, and 50G, or diffraction of incident lights 50R, 50B, and 50G may occur sequentially if ESHOE 30 sequentially receives incident lights 50R, 50B, and 50G” three reference lights are incident and diffracted/output, with three different wavelengths and three different angles).”
However, Popovich does not explicitly teach “wherein the information about the object is obtained using the output first signal light and the output second signal light.”
As introduced above for claim 1, Kaiser teaches “wherein the information about the object is obtained using the output first signal light (paragraph 7: “A lidar imager for acquiring a range image of a scene comprises a light source (typically a laser) for emitting a light beam, a scanning device for scanning the light beam across the scene and a light sensor for receiving light reflected from the scene. According to the invention, the scanning device comprises a spatial light modulator (SLM) configured to display holograms that deflect the light beam into different directions within the scene to be imaged.” thus a beam deflected by a hologram is used to obtain range information from a scene).”
Thus the combination of Popovich and Kaiser introduced for claim 1, also teaches “wherein the information about the object is obtained using the output first signal light and the output second signal light.” because Popovich teaches the two output signal lights, and Kaiser teaches using them for information about an object. 
Regarding claim 4, Popovich teaches “wherein the first characteristic and the second characteristic each comprise at least one of a wavelength and a phase of light (paragraph 2 “red, blue, and green wavelength light, respectively”).”
Regarding claim 5, the Popovich-Kaiser combination as introduced for claim 1 above further teaches, (Kaiser) “wherein information about the object comprises at least one of an absence or a presence of the object, a position of the object, and distance information about the object (“range image of a scene” paragraph 7 introduced above, would be all three, because an image will detect absence or presence of objects, and the position of the object, while the range is the distance information).”
Regarding claim 6, the Popovich-Kaiser combination teaches the beam steering method of claim 1, and Popovich further teaches “wherein the hologram recording medium is configured to output at least one of:
a first signal light group comprising a plurality of first signal light beams (52R, 52B, 52G) having divergence angles greater than a reference angle (52R, 52B and 52G all have divergence angles greater than the normal to the output surface, dashed line 38), and
a second signal light group comprising a plurality of second signal light beams having divergence angles less than the reference angle (this second choice is optional).”
Regarding claim 7, the Popovich-Kaiser combination teaches “the beam steering method of claim 6,” and Popovich further teaches “wherein the outputting the first signal light group comprises … outputting the plurality of first signal light beams included in the first signal light group in different output directions (see three different directions of 52R, 52G and 52B in Fig. 5B).”
However, Popovich fails to teach “wherein the outputting the first signal light group comprises scanning the external environment.”
Kaiser teaches “wherein the outputting the first signal light group comprises scanning the external environment (paragraph [0021]: “the SLM displays a sequence of holograms that shape the light beam 14 and redirect it into different parts of the scene 22”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hologram of Popovich to steer the beam of a range finding apparatus into different directions in the scene as taught by Kaiser in order to obtain a range image of a scene as taught by Kaiser paragraph 7, and moreover to do so without mechanically moving parts as taught by Kaiser paragraph 7.
Regarding claim 8, the Popovich-Kaiser combination teaches the beam steering method of claim 6, and Popovich further teaches “wherein the outputting the first signal light group comprises sequentially outputting, one by one, the plurality of first signal light beams included in the first signal light group (paragraph [0031]: “diffraction of incident lights 50R, 50B, and 50G may occur sequentially if ESHOE 30 sequentially receives incident lights 50R, 50B, and 50G”).”
Regarding claim 9, the Popovich-Kaiser combination teaches “the beam steering method of claim 6,” however, Popovich fails to teach “wherein the obtaining of the information about the object comprises determining a target region in the external environment within which the object exists using the output first signal light group.”
Kaiser teaches “wherein the obtaining of the information about the object comprises determining a target region in the external environment within which the object exists using the output first signal light group (paragraph [0022] “The control unit 28 also determines the sequence of holograms displayed by the SLM 18 and thus controls which spot or region of the scene 22 is illuminated at what time.” see also paragraph [0021]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target a particular spot or region of the scene within which the object exists as taught by Kaiser in the method of the Popovich-Kaiser combination for the purpose of controlling what portion of the scene is being measured at the given time as taught by Kaiser paragraph [0022].
Regarding claim 10, the Popovich-Kaiser combination teaches the beam steering method of claim 9, and Popovich further teaches “wherein the outputting the second signal light group comprises … outputting the plurality of second signal light beams included in the second signal light group in different output directions (Popovich paragraph [0031] teaches sequentially receiving incident lights 50R, 50B and 50G, and outputting them sequentially as 52R, 52B and 52G. Thus Popovich teaches outputting a plurality of second signal light beams in different output directions).”
However, Popovich fails to teach “wherein the outputting the second signal light group comprises scanning the target region.”
Kaiser teaches “wherein the outputting the second signal light group comprises scanning the target region (paragraph [0021]: “the SLM displays a sequence of holograms that shape the light beam 14 and redirect it into different parts of the scene 22”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second signal light group to scan the target region as taught by Kaiser in the method of the Popovich-Kaiser combination for the purpose of determining the distance between the lidar imager and the currently illuminated spot on the scene as taught by Kasier (paragraph [0022]).
Regarding claim 11, the Popovich-Kaiser combination teaches “the beam steering method of claim 10,” however, Popovich fails to teach “further comprising obtaining distance information about the object using the output second signal light group.”
Kaiser teaches “further comprising obtaining distance information about the object using the output second signal light group (paragraph [0022]: “The control unit 28 calculates the distance between the lidar imager 10 and the currently illuminated spot in the scene based on the time of flight of the emitted light.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the second signal light group to obtain distance information as taught by Kaiser in the method of the Popovich-Kaiser combination for the purpose of acquiring a range image of a scene without mechanically movable parts as taught by Kaiser paragraph [0007].
Regarding claim 12, Popovich teaches “A beam steering device (see parts below) comprising: 
a light source (source of lights 50R, 50G, 50B) configured to output reference light comprising first reference light (e.g. 50R) having a first characteristic (e.g. red) and second reference light (50G) having a second characteristic (green), different from the first characteristic (red and green are different wavelengths); and a hologram recording medium (substrate layer 32 made of a material for recording holograms) on which signal light is holographically recorded (Fig. 2B), wherein the signal light comprises first signal light (40R) having first steering information (angle of 40R) and recoded using the first reference light and second signal light (40G) having second steering information (angle of 40G) and recorded using the second reference light; wherein the hologram recording medium is configured to … outputting at least the first signal light having the first steering information at a divergence angle corresponding to the first characteristic of the first reference light (see how the divergence angles of 52R, 52B and 52G in Fig. 5B correspond to the divergence angles of 40R, 40B and 40G in Fig. 2B, see also paragraph 30) when the first reference light is made incident on the hologram recording medium (see Fig. 5B and description thereof in paragraphs 31 and 32).”
	However, Popovich is silent regarding “a processor configured to obtain information about an object existing in an external environment based on the signal light;
wherein the hologram recording medium is configured to scan the external environment”
Popovich and Kaiser are related as using steered actuatable holograms.
Kaiser teaches “a processor (paragraph [0022]: “A control unit 28 (e.g. a microprocessor”) configured to obtain information (paragraph [0022]: “The control unit 28 calculates the distance between the lidar imager 10 and the currently illuminated spot in the scene”) about an object existing in an external environment based on the signal light (paragraph 7: “A lidar imager for acquiring a range image of a scene comprises a light source (typically a laser) for emitting a light beam, a scanning device for scanning the light beam across the scene and a light sensor for receiving light reflected from the scene. According to the invention, the scanning device comprises a spatial light modulator (SLM) configured to display holograms that deflect the light beam into different directions within the scene to be imaged.” thus a beam deflected by a hologram is used to obtain range information from a scene); 
wherein the hologram recording medium is configured to scan the external environment (paragraph 7: “A lidar imager for acquiring a range image of a scene comprises a light source (typically a laser) for emitting a light beam, a scanning device for scanning the light beam across the scene and a light sensor for receiving light reflected from the scene. According to the invention, the scanning device comprises a spatial light modulator (SLM) configured to display holograms that deflect the light beam into different directions within the scene to be imaged.” thus a beam deflected by a hologram is used to obtain range information from a scene).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hologram of Popovich to steer the beam of a range finding apparatus that includes a processor for control and calculations in order to obtain a range image of a scene as taught by Kaiser paragraph 7, and moreover to do so without mechanically moving parts as taught by Kaiser paragraph 7.
Regarding claim 13, the Popovich-Kaiser combination teaches “The beam steering device of claim 12,” and Popovich further teaches “wherein an output direction of the first signal light varies according to the first characteristic of the first reference light (see how the output direction of 52R, 52G and 52B vary according to the angle of 50R, 50G and 50B in Fig. 5B).”
Regarding claim 14, the Popovich-Kaiser combination teaches the beam steering device of claim 12, and Popovich further teaches “wherein the hologram recording medium is further configured to output the second signal light having the second steering information when the second reference light is made incident on the hologram recording medium (Fig. 5B paragraph 31 “Diffraction of incident lights 50R, 50B, and 50G may occur concurrently if ESHOE 30 concurrently receives incident lights 50R, 50B, and 50G, or diffraction of incident lights 50R, 50B, and 50G may occur sequentially if ESHOE 30 sequentially receives incident lights 50R, 50B, and 50G” three reference lights are incident and diffracted/output, with three different wavelengths and three different angles).”
Regarding claim 15, the Popovich-Kaiser combination teaches the beam steering device of claim 12 and Popovich further teaches “wherein the first characteristic and the second characteristic each comprise at least one of a wavelength and a phase of light (paragraph 2 “red, blue, and green wavelength light, respectively”).”
Regarding claim 16, the Popovich-Kaiser combination teaches the beam steering device of claim 12, and Popovich further teaches “wherein the first steering information and the second steering information each comprise at least one of an output direction and a divergence angle (direction, angles in Fig. 2B, 5B, paragraph 30).”
Regarding claim 17, the Popovich-Kaiser combination teaches the beam steering device of claim 12, and Popovich further teaches “wherein the hologram recording medium is configured to output at least one of:
a first signal light group comprising a plurality of first signal light beams (52R, 52B, 52G) having divergence angles greater than a reference angle (52R, 52B and 52G all have divergence angles greater than the normal to the output surface, dashed line 38), and
a second signal light group comprising a plurality of second signal light beams having divergence angles less than the reference angle (this second choice is optional).”
Regarding claim 18, the Popovich-Kaiser combination as introduced for claim 12 above further teaches, (Kaiser) “wherein information about the object comprises at least one of an absence or a presence of the object, a position of the object, and distance information about the object (“range image of a scene” paragraph 7 introduced above, would be all three, because an image will detect absence or presence of objects, and the position of the object, while the range is the distance information).”
Regarding claim 19, the Popovich-Kaiser combination teaches the beam steering device of claim 17 and Popovich further teaches “wherein the hologram recording medium is configured to output the plurality of first signal light beams in different output directions (see the different output directions of 52R, 52G and 52B in Fig. 5B).”

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 20, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the processor is configured to determine a target region in the external environment in which the object exists using the first signal light group and to obtain distance information about the object based on the second signal light group.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 8AM-3PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872